Citation Nr: 0405769	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-33 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2004, The Board granted the veteran's motion to 
advance the case on the docket. 

As set forth below, the issue is being remanded to the RO via 
the Appeals Management Center in Washington, DC.  


REMAND

The veteran maintains that his currently diagnosed COPD is 
related to his exposure to smoke agents, including 
phosphorous, during combat.  In support of his claim, he has 
submitted a statement from a private physician, who 
attributed the veteran's lung disease to the inhalation of 
phosphorous smoke during service.  

Under VA's duty to assist, the Board determines that 
additional evidentiary development is needed before deciding 
the merits of the veteran's claim.  Therefore to ensure due 
process, the case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.  

2.  Ask the veteran to identify the VA 
medical facilities where he has received 
treatment for COPD. 

3.  Ask the veteran for the records of 
Dr. Matthews, who has treated him for 
COPD.  If necessary, assist the veteran 
in obtaining the records. 

4.  Ask the veteran for any evidence in 
his possession that pertains to COPD, 
particularly, medical evidence 
documenting when he was first treated for 
the disease.  

5.  Schedule the veteran for a VA 
examination by a pulmonary specialist to 
determine the etiology of the veteran's 
COPD.  The claims folder must be made 
available to and reviewed by the 
examiner.  If COPD is confirmed, the 
examiner is asked to express an opinion 
on the following question:  Applying 
accepted medical principles:   

Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that the veteran's COPD was caused 
by inhalation of phosphorous smoke 
during service?

6.  After the above development, 
adjudicate the issue, applying 38 
U.S.C.A. § 1154(b).  If the benefit 
sought on appeal is denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


